       Case 1:18-cv-00792-DAD-SKO Document 48 Filed 08/23/21 Page 1 of 3


   Jason E. Barsanti (SBN 235807)
 1   jbarsanti@cozen.com
   COZEN O’CONNOR
 2 501 W. Broadway, Suite 1610
   San Diego, CA 92101
 3 Telephone: 619-234-1700
   Facsimile: 619-234-7831
 4
     Attorneys for Defendants
 5   CARGILL MEAT SOLUTIONS CORP and
     CARGILL, INCORPORATED
 6
   Stanley D. Saltzman, Esq.
 7 ssaltzman@marlinsaltzman.com
   Cody R. Kennedy, Esq.
 8 ckennedy@marlinsaltzman.com
   MARLIN & SALTZMAN, LLP
 9 29800 Agoura Road, Suite 210
   Agoura Hills, CA 91301
10 Tel: (818) 991-8080
   Fax: (818) 991-8081
11
   Edwin Aiwazian, Esq.
12 edwin@lfjpc.com
   edwin@calljustice.com
13 LAWYERS for JUSTICE, PC
   410 West Arden Avenue, Suite 203
14 Glendale, California 91203
   Tel: (818) 265-1020
15 Fax: (818) 265-1021

16   Attorneys for Plaintiff
     MARIBEL TAVARES
17
                           UNITED STATES DISTRICT COURT
18
             EASTERN DISTRICT OF CALIFORNIA – FRESNO DIVISION
19

20   MARIBEL TAVARES, individually, and )           Case No.: 1:18-cv-00792-DAD-SKO
     on behalf of other members of the general )
21   public similarly situated and on behalf of )   STIPULATION AND ORDER TO
     other aggrieved employees pursuant to the )    CONTINUE SCHEDULING
22   California Private Attorneys General Act, )    CONFERENCE BY THREE
                                                )   WEEKS
23                Plaintiff,                    )
                                                )   (Doc. 47)
24          v.                                  )
                                                )   Magistrate: Hon. Sheila K. Oberto
25   CARGILL INCORPORATED, an                   )   Judge:      Hon. Dale A. Drozd
     unknown business entity; CARGILL           )
26   MEAT SOLUTIONS CORP, an unknown )              Complaint Filed: April 20, 2018
     business entity; and DOES 1 through 100, )     Removed: June 8, 2018
27                                              )   FAC Filed: July 12, 2018
                  Defendants.                   )   SAC Filed: July 30, 2019
28
                                       -1-    Case No.: 1:18-cv-00792-DAD-SKO
                  STIPULATION TO CONTINUE SCHEDULING CONFERENCE
       Case 1:18-cv-00792-DAD-SKO Document 48 Filed 08/23/21 Page 2 of 3


 1   TO THE COURT AND ALL COUNSEL OF RECORD:
 2                Plaintiff MARIBEL TAVARES (“Plaintiff”) and Defendants CARGILL
 3   MEAT SOLUTIONS CORP and CARGILL, INCORPORATED (“Defendants”),
 4   hereby file this joint stipulation to request that the Court continue the August 26, 2021
 5   Scheduling Conference by three weeks, to September 16, 2021, or to whichever date
 6   that the Court may set.
 7                WHEREAS, the Parties conducted a mediation on July 26, 2021 with Hon.
 8   Carl J. West (Ret.) which was not successful.
 9                WHEREAS, there is a Scheduling Conference set for August 26, 2021 at
10   9:30 a.m. in Courtroom 7 (SKO) before Magistrate Judge Sheila K. Oberto.
11                WHEREAS, counsel for the Parties conferred on August 19, 2021 to
12   discuss a discovery schedule and case deadlines and agreed that they require additional
13   time to further meet and confer in light of mediation’s failure. The Parties agreed that
14   there was good cause to continue the Scheduling Conference by three weeks.
15                WHEREAS, There are no other hearings or deadlines scheduled in this
16   matter so this brief continuance will not impact the case or cause any undue delay.
17                NOW,     THEREFORE,         IT     IS   HEREBY     STIPULATED         AND
18   REQUESTED THAT the Scheduling Conference set for August 26, 2021 be continued
19   by three weeks, to September 16, 2021, or to a date that the Court may set.
20   Dated: August 23, 2021                 MARLIN & SALTZMAN, LLP
21
                                            By: /s/ Cody R. Kennedy_______________
22                                               Stanley D. Saltzman, Esq.
                                                 Cody R. Kennedy, Esq.
23                                               Attorneys for Plaintiff MARIBEL
                                                 TAVARES
24
     Dated: August 23, 2021                 COZEN O’CONNOR
25

26                                          By: /s/ Jason E. Barsanti______________
                                                 Jason E. Barsanti
27                                               Attorneys for Defendants
                                                 CARGILL MEAT SOLUTIONS CORP
28                                               and CARGILL, INCORPORATED
                                        -2-         Case No.: 1:18-cv-00792-DAD-SKO
                     STIPULATION TO CONTINUE SCHEDULING CONFERENCE
       Case 1:18-cv-00792-DAD-SKO Document 48 Filed 08/23/21 Page 3 of 3


 1                                           ORDER
 2            Based on the parties’ above Stipulation (Doc. 47), and good cause appearing,
 3            IT IS HEREBY ORDERED that the Scheduling Conference, currently set for
 4   August 26, 2021, is continued to September 30, 2021, at 9:45 a.m. in Courtroom 7
 5   (SKO) before Magistrate Judge Sheila K. Oberto. The parties shall file their joint
 6   scheduling report proposing a schedule for class certification motion briefing by no later
 7   than seven (7) days prior to the conference.
 8
     IT IS SO ORDERED.
 9
10   Dated:     August 23, 2021                         /s/ Sheila K. Oberto            .
                                                 UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                          -3-         Case No.: 1:18-cv-00792-DAD-SKO
                       STIPULATION TO CONTINUE SCHEDULING CONFERENCE
